DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 5-8, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-7 of U.S. Patent No. 10,907,354. For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from the patent claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims and, if so, whether those differences render the claims patentably distinct.
Claims 1-2, 5-8, and 13-14 recite an asphalt coating composition. Claims 1-2 and 5-14 recite a composition that meets certain standards, the asphalt is not blown, and the specific polymer additive/% wt.  The patent claims do not recite a composition that meets certain standards, the asphalt is not blown, and has the specific polymer additive/% wt. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the shingle to be a composition for versatility, and to meet the UL standard, the asphalt to not be blown, and use the claimed polymer additive for strength. 
Claims 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,907,354 in view of Ruan (2016/0017148). For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims .
Claims 9-12 recite an asphalt coating composition. Claims 9-12 recite a composition that meets certain standards, the asphalt is not blown, and certain softening points/penetration.  The patent claims do not recite a composition that meets certain standards, the asphalt is not blown, and has the specific softening points/penetration. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the shingle to be a composition for versatility, and to meet the UL standard, the asphalt to not be blown, and have the claimed softening points/penetration as taught by Ruan for adhesion. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,907,354 in view of Kreich (2018/0363252). For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from the patent claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims and, if so, whether those differences render the claims patentably distinct.
Claim 3 recites an asphalt coating composition. Claim 3 recites a composition that meets a UL standard, the asphalt is not blown, and fatty acid secondary material. The patent claims do not recite a composition that meets a UL standard, the asphalt is not blown, and fatty acid secondary material. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the shingle to be a composition for versatility, and to meet the UL standard and . 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,907,354 in view of Croteau (2016/0053150). For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from the patent claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims and, if so, whether those differences render the claims patentably distinct.
Claim 4 recites an asphalt coating composition. Claim 4 recites a composition that meets a UL standard, the asphalt is not blown, and the polymer additive comprises one or more of an elastomeric radial or linear polymer. The patent claims do not recite a composition that meets a UL standard, the asphalt is not blown, and the polymer additive comprises one or more of an elastomeric radial or linear polymer. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the shingle to be a composition for versatility, and to meet the UL standard and the asphalt to not be blown for strength, Croteau teaching the polymer orientation, it being obvious to include such in the patent for adhesion. 
Claims 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,907,354. For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from the patent claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims and, if so, whether those differences render the claims patentably distinct.

Claims 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,907,354. For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from the patent claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims and, if so, whether those differences render the claims patentably distinct.
Claim 20 recites an asphalt coating composition. Claims 20 recite a composition that meets a UL standard and the asphalt is not blown. The patent claims do not recite a composition meets a UL standard and the asphalt is not blown. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the shingle to be a composition for versatility, and to meet the UL standard and the asphalt to not be blown for strength.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 - are rejected under 35 U.S.C. 103 as being unpatentable over Vermillion (8,430,983) in view of Ruan (2016/0017148).
15, 18.	Vermillion (Figs. 2-4) discloses a roofing shingle comprising:
a substrate (11); and
an asphalt coating composition disposed on the substrate; wherein the asphalt coating composition comprises:
a filler (inorganic fillers”, col 3, line 8);
a paving-grade asphalt (col. 3, lines 1-11, Examiner notes that the Vermillion asphalt is “paving-grade” at least in that it is capable of being used in paving applications); and
a polymer additive (“additives…such as…polymers”, col. 2, lines 7-12).
Vermillion does not disclose 1.85 wt.% to 2.5 wt.% of a secondary additive comprising one or more of a wax, a Salt of a fatty acid ester, or an amide of a fatty acid, based on the total weight of the non-filler portion of the asphalt coating composition, wherein the roofing shingle meets or surpasses the UL2218 Class 3 impact resistance standard. Ruan discloses 1.85 wt.% to 2.5 wt.% of a secondary additive comprising a wax based on the total weight of the non-filler portion of the asphalt coating composition (“Adding low MW polyolefins to asphalt compositions, in amounts from about 0.1 to about 15 percent by weight of the asphalt composition, improves the oil bleeding resistance and heat resistance 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wax in Vermillion for “heat resistance properties of the asphalt compositions”, para. 25. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the roofing shingle to have a structure meets or surpasses the UL2218 Class 4 impact resistance standard for hail damage reduction. 

16.	The limitation, not “blown”, referring to the type of asphalt is a product-by-process limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the end product in both the prior art and the product-by-process claim are the same, namely water resistant asphalt, blowing know for enhancing water resistance. 

17.	Vermillion in view of Ruan discloses the roofing shingle of claim 15, Vermillion further teaching the shingle further includes a strip of nail zone reinforcement material on the asphalt coating composition (col. 7, lines 50-54).

. 

Claims 1-2, 5-14 and 20 – are rejected under 35 U.S.C. 103 as being unpatentable over Ruan. 
1.	Ruan discloses an asphalt coating composition comprising:
a filler (“inorganic filler”);
a non-blown paving-grade asphalt;
polymer additive (“The asphalt compositions may comprise one or more performance additives that are present in a total amount of from about 1 to about 15 wt %, based on the total weight of the asphalt composition”, para. 34); and
1.85 wt.% to 2.5 wt.% of a secondary additive comprising one or more of a wax, a salt of a fatty acid ester, or an amide of a fatty acid based on the total weight of the non- filler portion of the asphalt coating composition, (“Adding low MW polyolefins to asphalt compositions, in amounts from about 0.1 to about 15 percent by weight of the asphalt composition, improves the oil bleeding resistance and heat resistance properties of the asphalt compositions and of roofing products that incorporate such asphalt compositions. "Low MW polyolefin," as this term is used herein, means…Furthermore, low MW polyolefins, as this term is used herein, include but are not limited to polyolefin waxes, i.e., polyolefins”, para. 25).
Ruan does not expressly disclose a roofing material that includes the asphalt coating composition as an asphalt coating demonstrates an increased impact resistance of at least two UL 2218 classes compared to a similar roofing material with the exception that the similar roofing material is coated with an asphalt coating composition without the secondary additive. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the roofing material to include the asphalt coating composition as an asphalt coating demonstrates an 

2, 13.	Ruan discloses the asphalt coating composition of claim 1, Ruan further teaching the secondary additive includes Fischer- Tropsch wax, para. 29. 

5.	Ruan discloses the asphalt coating composition of claim 1, Ruan further teaching the polymer additive comprises  of atactic polypropylene (APP), isotactic polypropylene (IPP), styrene-butadiene block copolymer (SBS), radial SBS, chloroprene rubber (CR), natural and reclaimed rubbers, butadiene rubber (BR), acrylonitrile-butadiene rubber (NBR), isoprene rubber (IR), styrene-polyisoprene (SI), butyl rubber, ethylene propylene rubber (EPR), ethylene propylene diene monomer rubber (EPDM), polyisobutylene (PIB), chlorinated polyethylene (CPE), styrene ethylene-butylene-styrene (SEBS), and vinylacetate/polyethylene (EVA), para. 34. 

6.	Ruan discloses the asphalt coating composition of claim 1, Ruan further teaching the asphalt coating composition comprises from about 1.9 wt.% to about 2.4 wt.% of the secondary additive, based on the non-filler portion of the asphalt coating composition (“Adding low MW polyolefins to asphalt compositions, in amounts from about 0.1 to about 15 percent by weight of the asphalt composition, improves the oil bleeding resistance and heat resistance properties of the asphalt compositions and of roofing products that incorporate such asphalt compositions. "Low MW polyolefin," as this term is used herein, means…Furthermore, low MW polyolefins, as this term is used herein, include but are not limited to polyolefin waxes, i.e., polyolefins”, para. 25).



8.	Ruan discloses the asphalt coating composition of claim 1, Ruan further teaching the asphalt coating composition includes 40 wt.% to 80 wt.% of the filler, based on the total weight of the asphalt coating composition (“30 to about 99%”, para. 37).

9, 10.	Ruan discloses the asphalt coating composition of claim 1, Ruan further teaching the asphalt coating composition has a softening point from about 190 °F to about 235 °F (“190 to 320”, para. 9). 

11, 12.	Ruan discloses the asphalt coating composition of claim 1, Ruan further teaching the asphalt coating composition has a penetration at 77 °F (25 °C) of at least 17 dmm (para. 18). 

14.	Ruan does not expressly disclose the asphalt coating composition passes at least 60 days of the ASTM D1670 weatherability test. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the asphalt coating composition to pass at least 60 days of the ASTM D1670 weatherability test for long term product performance. Examiner remarks that the limitation is given only minimal patentable weight, as it simply adds structure to the claimed composition that results in performance commonly expected in an asphalt coating composition such as the ability to last over time, any such performance benefit apparently being a result of routine experimentation. 


40 wt.% to 80 wt.% of a filler based on the total weight of the asphalt coating composition (“30 to about 99%”, para. 37);
a non-blown paving-grade asphalt;
2.0 to 7.0 wt.% of a polymer additive, based on the total weight of the non-filler portion of the asphalt coating composition (“The asphalt compositions may comprise one or more performance additives that are present in a total amount of from about 1 to about 15 wt %, based on the total weight of the asphalt composition”, para. 34); and
1.85 wt.% to 2.5 wt.% of a secondary additive comprising one or more of a wax, a salt of a fatty acid ester, or an amide of a fatty acid, based on the total weight of the non- filler portion of the asphalt coating composition (“Adding low MW polyolefins to asphalt compositions, in amounts from about 0.1 to about 15 percent by weight of the asphalt composition, improves the oil bleeding resistance and heat resistance properties of the asphalt compositions and of roofing products that incorporate such asphalt compositions. "Low MW polyolefin," as this term is used herein, means…Furthermore, low MW polyolefins, as this term is used herein, include but are not limited to polyolefin waxes, i.e., polyolefins”, para. 25).
Ruan does not expressly disclose a roofing material that includes the asphalt coating composition as an asphalt coating demonstrates an increased impact resistance of at least two UL 2218 classes compared to a similar roofing material with the exception that the similar roofing material is coated with an asphalt coating composition without the secondary additive. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the roofing material to include the asphalt coating composition as an asphalt coating demonstrates an increased impact resistance of at least two UL 2218 classes compared to a similar roofing material with .

Claim 3 – is rejected under 35 U.S.C. 103 as being unpatentable over Ruan in view of Kreich (2018/0363252).
3.	Ruan does not disclose the secondary additive includes the amide of a fatty acid and the amide of a fatty acid comprises one or more of oleamide, stearamide, erucamide, behenamide, N-oleylpalmitamide, N-stearylerucamide, ethylene bis-stearamide, and ethylene bis-oleamide. Kreich teaches an additive including the claimed fatty acid, para. 43. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the asphalt coating composition to include the fatty acid to “provide stiffness”, para 43. 

Claim 4 – is rejected under 35 U.S.C. 103 as being unpatentable over Ruan in view of Croteau (2016/0053150).
4.	Ruan does not disclose the polymer additive comprises one or more of an elastomeric radial or linear polymer. Croteau discloses a polymer additive comprises one or more of an elastomeric radial or linear polymer (para. 21). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the asphalt coating composition polymer additive to comprise one or more of an elastomeric radial or linear polymer for enhanced adhesion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633